Citation Nr: 0606285	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  94-40 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 50 percent disabling. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied the veteran's claim 
for an increased evaluation in excess of 10 percent for 
paranoid schizophrenia.  In December 1997, the RO increased 
the rating for paranoia schizophrenia from 10 to 30 percent; 
and in February 1999, from 30 to 50 percent.  The veteran has 
continued to appeal to the Board for a higher rating.

In August 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 


FINDING OF FACT

The veteran's schizophrenia is productive of severe social 
and industrial impairment, as well as occupational and social 
impairment which more nearly approximates deficiencies in 
most areas and an inability to establish and maintain 
effective relationships than reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for schizophrenia have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.132, Code 9203 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
March and November 2003.  In particular, the letter informed 
the appellant that to substantiate his increased evaluation 
claim, the evidence needed to demonstrate an increase in 
severity of his schizophrenia.   The veteran was instructed 
to submit or identify evidence relevant to his claim, to 
include a statement from a doctor, private or VA.  The letter 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including service/personnel 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The appellant was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  

Thus, the discussion contain in the March and November 2003 
letters, as well as the substance of information provided in 
the statement of the case and supplemental statement of the 
cases issued throughout the appeal period, collectively 
furnished the veteran notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional sources of 
evidence that he possessed or knew of that could help to 
substantiate the increased evaluation claim on appeal.  
Although the March and November 2003 notice required by the 
VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in June 1992, "the veteran 
was provided the content-complying notice to which he was 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Regarding VA's duty to assist, extensive post-service VA 
treatment, hospitalization and examination reports of the 
veteran and records of the Social Security Administration are 
contained in the claims file.  In addition, in August 1999, 
the Board remanded the veteran's increased evaluation claim 
to the RO for additional development, namely to acquire 
Social Security and VA treatment records.  This development 
was accomplished and, as noted previously, all records have 
been associated with the claims file.  Accordingly, under 
these particular circumstances, the Board finds that VA did 
not have a duty to assist in this regard that remains unmet.

II.  Factual Background

The veteran contends, in essence, that his schizophrenia 
warrants an evaluation greater than 50 percent due to such 
symptoms as auditory hallucinations, paranoid religious 
delusions and preoccupations, which he tries to control by 
doing art work, racing thoughts, insomnia, avoidance of 
crowds, and anxiety over changes in routine (e.g., sleep 
disruption when he was employed as a taxicab driver).  He 
maintains that because of his schizophrenia he has had an 
intermittent employment history. 

In January 1992, the veteran filed a claim at the RO and 
requested an increased evaluation for his service-connected 
schizophrenia.  When examined on behalf of the New York 
Department of Social Services in January 1992, the veteran 
described an intermittent employment history, with his last 
job being four months in duration cleaning boilers.  A mental 
status examination at that time was essentially negative with 
the exception of a blunted affect, fair insight and slightly 
below average concentration.  A diagnosis of chronic 
schizophrenia was recorded.  The examiner concluded that the 
veteran seemed to be able to perform simple, repetitive 
chores.  Personality wise, the veteran never had problems 
that might interfere in relating to peers or supervisors.  
However, the examiner noted that the veteran had a chronic 
mental disorder that might predispose him to psychotic 
breakdowns under the stress of competitive employment. 
 
A February 1992 VA examination report reflects that the 
veteran was not employed and that he spent his time drawing 
pictures.  The examiner noted that he socialized well with 
friends of both sexes.  A mental status examination was 
essentially normal.  The examiner entered a diagnosis of 
paranoid schizophrenia by history under control with 
medication. 

Extensive VA treatment, hospitalization and examination  
reports, dated from January 1990 to January 1997, are of 
record.  VA outpatient reports, dated from January 1991 to 
September 1993, pertinent reflect that the veteran had 
continued to seek treatment for his schizophrenia, that he 
had a lot of friends, and was thinking of going back to 
school for a degree in commercial art (see VA outpatient 
reports, dated in March and September 1993). 

Upon examination by VA in October 1994, the veteran indicated 
that he had been unemployed for more than a year and that he 
was supported by social security disability benefits.  Upon 
mental status examination, the veteran's memory of events 
related to his mental illness were not very clear; however, 
the examiner felt that this was due to functional reasons, 
not organic.  His affect was inappropriate and flat.  His 
insight and judgment were good.  He was oriented in all 
spheres.  The veteran indicated that if he stopped his 
medication, he had difficulty sleeping and that would 
experience an increase in auditory hallucinations and 
paranoid ideations.  The veteran indicated a desire to return 
to the workforce (e.g., art field), but felt that he was not 
"normal."  A diagnosis of paranoid type schizophrenia was 
entered.  A Global Assessment Functioning of Score (GAF) of 
50/60 was entered. 
In November 1994, the veteran was admitted to a VA facility 
after he exhibited bizarre behavior.  At admission, the 
veteran denied having any suicidal or homicidal ideations, 
but during the previous night, he had auditory 
hallucinations.  Upon mental status evaluation, the veteran's 
mood was described as "scared."  His speech was of a normal 
rate, volume and tone.  The veteran's thought processes were 
positive for looseness of associations, but were negative for 
flight of ideas.  His thought content was positive for 
delusional and auditory hallucinations but there was no 
evidence of any suicidal or homicidal ideations.  The 
veteran's cognitive function, attention, concentration and 
recent and remote memory were described as "good."  His 
insight and judgement were noted to have been poor.  An 
impression of acute exacerbation of chronic paranoid 
schizophrenia was recorded.  

VA outpatient reports, dated from January 1995 to December 
1996, reflect that in January 1995, the veteran was seen for 
an increase in auditory hallucinations, which had dissipated 
with medication by August 1995.  These reports reflect that 
the veteran's schizophrenia was well-controlled with 
medication (see December 1996 VA outpatient report, wherein 
the veteran was described as "stable.") 

Upon examination by VA in January 1997,  the veteran reported 
an intermittent employment history since 1991 (e.g., odd jobs 
from which he was fired for one reason or another).  He 
related that the last time he worked was in 1993 as a 
security guard.  The examiner noted that the veteran 
displayed some of the features of chronic schizophrenia, such 
as passivity, dependency (excessive), some withdrawal from 
social interactions, poor vocational functioning, limited 
interaction with people, no hobbies or interests, lack of 
motivation to get involved in outside activities and lack of 
initiative.  A mental status examination of the veteran was 
not performed.  The examiner diagnosed the veteran as having 
schizophrenia, paranoid.  A GAF score of 45 was assigned. 

An April 1997 VA social and industrial survey report reflects 
that after discharge from the service, the veteran was 
employed as a security guard for approximately one year, at 
which time he relapsed and was hospitalized.  The veteran 
also reported being employed in a variety of odd jobs, such 
as a cleaner for a boiler company and driving a taxicab, but 
that he either had to quiet because the jobs were too 
difficult, taxing, or unfulfilling or he was fired due to 
subsequent hospitalizations after he had relapsed.  Upon 
evaluation, the veteran presented himself as intelligent, 
open, gentle and articulate.  He was noted to have improved 
his relationships with his family members.  His perceptions 
were accurate.  Judgment appeared to have been intact.  His 
attitude and expectations were appropriate and realistic.  
The veteran appeared to understand the importance of being 
compliant with his medication regimen and treatment plan.  
The veteran stated that he occupied his time by painting, 
that he enjoyed educational reading, spending time with 
friends and exercising.  However, he related that he would 
rather work then spend time being idles.  He stated that he 
looked forward to rejoining the work force.   He worried that 
God was punishing him or that he had done something bad.  The 
examiner concluded that the veteran had the motivation, 
maturity and intelligence to do well in the labor force.  
However, it was his opinion that in order for the veteran to 
fully utilize his talents and reach his potential, he should 
be provided the opportunity to partake in extensive 
vocational rehabilitation.  

A January 1999 VA examination report reflects that the 
veteran had held several odd jobs since he was discharged 
from service.  He related that he lived with his mother and 
sister and her family.  Upon mental status examination, there 
was no evidence of hyperactivity or retardation.  The 
veteran's speech was goal-directed.  He demonstrated no overt 
thought disorder.  His affect was mildly constricted.  The 
veteran's mood was euthymic.  There were no active 
hallucinations elicited but there was mild paranoid feelings.  
The veteran related that he felt uncomfortable around crowds, 
especially when he went to a club that was an all black club 
because he felt that he might get shot.  He avoided crowded 
places and still felt uncomfortable around people.  No ideas 
of reference were elicited.  His fund of knowledge and 
information, along with, concentration were all noted to have 
been "fair."  His insight and judgment were present.  A 
diagnosis of paranoid-type schizophrenia was recorded.  A GAF 
of 45 was recorded. 

VA outpatient reports, dated from June 1992 to March 2003, 
pertinently reflect that the veteran's schizophrenia remained 
stable with medication.  There was no evidence of any thought 
disorder.  He denied having any suicidal or homicidal 
ideations.

A May 2003 VA examination report reflects that the veteran 
complained of symptoms associated with his schizophrenia and 
a marginal employment history, both of which are consistent 
with those previously reported in this decision.  Upon mental 
status evaluation, the veteran was causally dressed, 
appropriately groomed and oriented in all spheres.  His 
speech was somewhat pressured and he often finished the 
examiner's sentences.  His thinking was tangential, 
simplistic, and concrete, with some loosening of association.  
He denied hallucinations but suggested a recurrence of 
delusional and grandiose religious beliefs that were 
reasonably well-controlled with medication.  The veteran 
indicated that he had racing thoughts when he went to bed, 
and some early insomnia.  He denied having any suicidal or 
homicidal ideation, intent or plan.  The veteran did not 
report any panic attacks, phobias, obsessive thoughts, or 
rituals that interfered with functioning.  His judgement and 
insight were present but somewhat impaired.  The examiner 
determined that the veteran was relatively well compensated 
on his current medications but continued to display 
disordered thinking and an inability to handle routine 
stressors (e.g., working as a cab driver).  The examiner 
further expounded that while the vetera indicated an ability 
to pain and draw, it did not appear that he was able to 
produce art commercially.  A diagnosis of paranoid type 
schizophrenia was entered.  A GAF score of 49 was recorded, 
which reflected the veteran's concrete and disorder thinking, 
religious preoccupations and probable delusions and lack of 
close relationships.  

III  Analysis

The Board notes that the rating criteria for evaluating 
psychiatric disabilities were revised, effective November 7, 
1996.

Under the criteria in effect prior to November 7, 1996, 
Diagnostic Code 9203, paranoid schizophrenia, and other codes 
pertaining to psychoneurotic disorders provide for a 50 
percent rating when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts, except 
the most intimate, are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R.    § 4.132, Diagnostic Code 9203 
(1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2005).  The revised rating criteria provide that paranoid 
schizophrenia, 9203, as well as other mental disorders, are 
to be assigned a 50 percent rating when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

The Board notes that the VA General Counsel recently held 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria. The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The Board concludes that under either the former or the 
revised rating criteria, the veteran is entitled to a 70 
percent rating for schizophrenia.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In the case at hand, the veteran's most recent VA 
examinations, conducted in January 1999 and March 2003, 
resulted in GAF scores of 45 and 49, respectively, denoting 
serious symptoms or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In addition, the VA examiners noted that the 
veteran had continued to display disordered thinking and an 
inability to handle routine stressors, such as employment as 
a cab driver.  In sum, the VA examiner in May 2003 concluded 
that the GAF score of 49 was a reflection of his concrete and 
disordered thinking, religious preoccupations and probable 
delusions and lack of close relationships.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence establishes that the impairment from the veteran's 
schizophrenia more nearly approximates the severe 
occupational and social impairment required for a 70 percent 
evaluation under the former rating criteria, or the social 
and occupational impairment with deficiencies in most areas 
and inability to establish and maintain effective 
relationships required for a 70 percent evaluation under the 
revised rating criteria, than the impairment contemplated by 
a 50 percent rating under either rating criteria.

The Board has also considered whether the disability warrants 
a 100 percent rating. However, the evidence does not show 
that attitudes of all contacts, except the most intimate, are 
so adversely affected as to result in virtual isolation in 
the community, or any totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral process associated with 
almost daily activities such a fantasy, confusion, panic, and 
explosions of aggressive energy result in a profound retreat 
from mature behavior.  Nor has the disability resulted in 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. In addition, 
the record demonstrates that the veteran has maintained 
employment, throughout the appeal period, albeit in a number 
of different jobs.  Therefore, the Board has concluded that 
the social and industrial impairment from the disability does 
not more nearly approximate the total level of impairment 
required for a 100 percent rating than the level of 
impairment required for a 70 percent rating.  Accordingly, a 
100 percent rating is not warranted under either set of 
rating criteria.


ORDER

Entitlement to a 70 percent rating for schizophrenia is 
granted, subject to the criteria governing the payment of VA 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


